Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Species V in the reply filed on 09/03/2021 is acknowledged.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the portion optically coupled to the light transmitted through the first region; wherein the portion has a greater thickness than the window” of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is noted that applicant may have intended to refer to a feature in the non-elected species of Fig. 5 which shows a portion 60B optically coupled to the light transmitted through the second region; wherein the portion has a greater thickness than the window.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-11 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Puszka et. Al. (US 20190051709 A1).

Regarding claim 1, Puszka teaches in Fig. 5, which includes elements labeled in Fig. 3 (paragraph [0073]), with associated text a display panel, comprising:
a support 14; 

a second layer (36, 40, 46, T1, T2, 48 and 58) sandwiched between the first layer and the support (Fig. 5); 
wherein the first region and the second region allow light RR scattered by an object to transmit therethrough (paragraph [0069]); 
wherein the second layer allows light transmitted through the first region to reach the support (paragraph [0069], Fig. 5) and comprises a light-blocking layer (58 or the entire layer of 58 and 46) configured to attenuate light transmitted through the second region (Fig. 5, paragraph [0070]).  

Regarding claim 2, Puszka teaches the light emitter comprises a material that exhibits electroluminescence (EL) (52 is an OLED and so exhibits electroluminescence).  

Regarding claim 3, Puszka teaches wherein the second layer comprises a thin-film transistor (TFT) (T1 and or T2 Fig. 5 paragraph [0058])).

Regarding claim 4, Puszka teaches the light-blocking layer is an interlayer dielectric (ILD) of the TFT (Fig. 5, paragraph [0060] and [0073]).  

Regarding claim 5, Puszka teaches the second layer comprises a planarization layer (46 and 58) on the TFT and distal from the support; wherein the planarization layer comprises the light-blocking layer 58 (Fig. 5).  

Regarding claim 7, Puszka teaches a passivation layer 18 (paragraph [0033]).  

Regarding claim 8, Puszka teaches an image sensor 22 (paragraph [0037]).  

Regarding claim 9, Puszka teaches the image sensor is sandwiched between the support and the second layer, or the support is sandwiched between the image sensor and the second layer (Figs. 3 and 5).  

Regarding claim 10, Puszka teaches a window (space between 58 on T1 and T2 Fig. 5); 
wherein the window extends through the light-blocking layer (Fig. 5); 
wherein the window is optically aligned with the image sensor (Fig. 5, paragraph [0069]); and 
wherein the window is optically coupled to the light transmitted through the first region (Fig. 11).  

Regarding claim 11, Puszka teaches the window comprises a dielectric (window is filled with a portion of 46 (paragraph [0061]).  

Regarding claim 13, Puszka teaches the light-blocking layer comprises a portion (thick portion directly over electrodes 44) optically coupled to the light transmitted through the first region (here the first region is interpreted to include the region over one of the blocking structures 58 not in the second region); 
wherein the portion has a greater thickness than the window (thickness of the window is defined by the thinner ends of 58 (Fig. 5).  

Regarding claim 14, Puszka teaches the object is a person's finger (paragraph [0069]).  

Regarding claim 15, Puszka teaches an electronic system comprising the display panel of claim 1, and a touch sensor (paragraph [0050]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Puszka as applied to claim 1, and further in view of Ishitani et. Al. (US 20100134397 A1 hereinafter Ishitani).

	Regarding claim 6, Puszka teaches the display panel of claim 1.
	Puszka does not specify wherein the light-blocking layer comprises a polyimide configured to attenuate the light transmitted through the second region.
	Ishitani discloses in Fig. 2 with associated text a light-blocking layer 205 similar to the light blocking layer resin of Puszka which comprises a polyimide configured to attenuate the light (paragraph [0064]) so that by using such a material for the light blocking layer of Puszka the light-blocking layer would comprise a polyimide configured to attenuate the light transmitted through the second region. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyimide material similar to that of Ishitani for the light blocking layer of Puszka because according to Ishitani such a material is suitable for a light-blocking material that reflects or absorbs light (paragraph [0064]) furthermore It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have used the polyimide material of Ishitani, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Puszka as applied to claim 10, and further in view of Gove et. Al. (US 20180373913 A1 hereinafter Gove).

	Regarding claim 12, Puszka teaches the display panel of claim 10.
	Puszka does not specify the window comprises a void.
	Gove discloses in Fig. 8B with associated text a window 832 similar to that of Puszka comprises a transparent material similar to that of Puszka or a void (paragraph [0092]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a void similar to that of Gove for the window of Puszka because according to Gove such a void is a suitable alternative for transparent material for a window (paragraph [0092]) One of ordinary skill in the art at the time of the invention would have been motivated to look to analogous art teaching alternative suitable or useful windows, art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AARON J GRAY/Examiner, Art Unit 2897